Citation Nr: 1630304	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  07-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a postoperative right knee disability.

2.  Entitlement to a separate initial rating in excess of 10 percent for medial-lateral instability of the right knee, prior to February 7, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1978 to September 1992, from April 2004 to March 2005, from November 2005 to November 2006, and from March 2008 to July 2008. 

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a postoperative right knee disability and assigned a 10 percent rating.  The Veteran filed a notice of disagreement (NOD) in August 2007, which contested the 10 percent rating assigned for this disability.  The RO furnished a statement of the case (SOC) in October 2007.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in October 2007.

In January 2010, the Board issued a decision denying entitlement to an initial rating higher than 10 percent for a postoperative right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated September 2011, granted a Joint Motion for Remand (JMR), vacated the Board's decision and remanded this matter for action consistent with the terms of the JMR.

In November 2011, the Board remanded the matter to the RO for additional development.  Upon remand, the RO granted secondary service connection for medial-lateral instability of the right knee in a March 2013 rating decision.  The RO, in this rating action, effectively established a separate 10-percent rating for medial-lateral instability of the right knee, effective from February 7, 2013.  In a statement dated May 2013, the Veteran disagreed with the effective date and the 10-percent rating assigned for the award of service connection for the right knee medial-lateral instability.  Thus, the Board observes that given that the action taken by VA in the March 2013 rating decision was consistent with the terms of the JMR, the matters concerning the propriety of the effective date and the level of compensation for the discrete disability of medial-lateral instability of the right knee fall within the scope of the current appeal.  Hence, in accordance with the law of case doctrine, the issues on appeal are as listed on the title page.  See, In the Matter of the Fee Agreement of William G. Smith in Case No. 92-1072, 10 Vet. App. 311, 314 (1997) (under the "law of the case" doctrine, the Board is bound by the Court's decision and is not free to do anything contrary to the Court's prior action with respect to the same claim).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's postoperative right knee disability is manifested by diagnostic evidence of arthritis and meniscus tears with limitation of motion, and complaints of pain, weakness, swelling, tenderness, stiffness, and locking.

2.  The Veteran's right knee has shown evidence of mild instability of the right knee, at least for the periods from February 1, 2007 to March 23, 2008, and from July 9, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, and no higher, for a postoperative right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.21. 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261 (2015).

2.  The criteria for a separate 10 percent rating, and no higher, for medial-lateral instability of the right knee have been met, for the periods from February 1, 2007 to March 23, 2008, and from July 9, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, the Board finds that VA's duty to notify has been satisfied. 

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA also provided the Veteran with a VA examination in May 2007, June 2009, and February 2013.  The Board concludes that this examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, including its effects on his occupation.  There is no indication in the record that additional evidence is available which is relevant to the currently appealed claim.  See Pelegrini, 18 Vet. App. at 121-22.

In November 2011, the Board remanded the claim to provide the Veteran with a contemporaneous VA examination based upon complaints of a worsening condition.  The Board finds on review that the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  See Powell v. West, 13 Vet. App. 31, 34 (1999). 

The Board notes that where, as here, the current appeal is based on the assignment of an initial rating for a disability following an award of service connection, the evidence contemporaneous with the claim and the initial rating decision is for consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If the record evidence establishes that the degree of disability has increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an (increased) initial rating, the relevant time period is from the date of the claim.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R.    § 4.71a. 

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5257, other impairment of either knee with recurrent subluxation or lateral instability warrants a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a.

The terms "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Under Diagnostic code 5258, dislocation of the semilunar cartilage of either knee with frequent episodes of "locking,"  pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5259, symptoms due to the removal of semilunar cartilage of either knee warrant a 10 percent rating.  Id.

When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, there is an approximate balance of positive and negative evidence, the benefit of the doubt is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Background and Analysis

VA outpatient treatment records, dated between February 2007 and April 2007, refer by history that the Veteran sustained a right knee injury and was diagnosed with a right meniscus tear while on active duty in Afghanistan.  An MRI of the right knee was performed in April 2007, the results of which showed: (1) joint effusion with early tricompartmental degenerative joint disease characterized by peripheral spurring and early narrowing of the lateral compartment of the knee; (2) findings within the body and posterior horn of the lateral meniscus suggestive of a previous meniscectomy, versus less likely severe maceration, and similar findings seen to the anterior horn; and (3) advanced intrameniscal degeneration with a suspected intrasubstance tear to the posterior horn of the medial meniscus, and an associated articular cartilage thinning and fraying extending to a blunted free edge with a tiny vertical tear suspected.

VA conducted an examination of the Veteran in April 2007.  The Veteran related that while stationed in Afghanistan in 2006, he was walking when he felt his right knee pop.  The Veteran related complaints of daily, constant pain, but indicated that there was no swelling.  The Veteran recalled that there was nothing specific that aggravated his pain, and that pain medication helped.  The Veteran denied the use of any assistive devices.  He elaborated that his civilian occupation required a lot of standing and walking, which aggravated his right knee and interfered with his daily activities that required him to stand or walk.  No additional limitations with flare-ups were noted.

Upon examination in April 2007, the VA examiner observed that there was a 3-inch, nontender scar on the right knee.  The Veteran demonstrated flexion to 120 degrees with pain at 120 degrees and full extension with mild pain.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement.  There was no laxity or instability, and his gait was normal.  The diagnoses were joint effusion with early tricompartmental degenerative joint disease, peripheral spurring, early narrowing of the lateral compartment of the knee; findings consistent with intrameniscal degeneration with a suspected intra-surface tear to the posterior horn of the medial meniscus; and chronic right knee pain.

A VA orthopedic surgery consult was performed in May 2007; during which, the Veteran presented with chief complaints of difficulty with ambulation due to discomfort of the right knee.  Under past medical history, it was noted that in September 2006, while serving on active duty, the Veteran was walking and felt a pop in the right knee, which caused him to limp for about month and gradually improved.  Under present illness, it was noted that in February 2007, while working out in the gym, the Veteran's right knee gave way, following which his right knee would spontaneously hurt at odd times, such as simply sitting.  The Veteran related that he has not had any locking.  The physical examination revealed that the Veteran ambulated with a normal gait including tip-toe and heel walking.  No erythema, swelling, or tenderness about the right knee was noted.  The range of motion of right knee was 5 to 120 degrees.  Mild varus was noted.  Sensation was intact, distally.  The McMurray test and Pivot shift were negative.  The stress testing was stable in all planes.  The April 2007 MRI results were noted.  The diagnoses were osteoarthritis of the right knee, tricompartmental; and internal derangement, degenerative and post-surgical.

VA orthopedic outpatient records, dated in June 2007, reveal that the x-rays were interpreted as showing slight narrowing of the right knee joint space, a free joint body on the right, and that the bones, joints, and soft tissues were otherwise normal in appearance.  The April 2007 MRI results were again noted.  The diagnoses were osteoarthritis of the right knee, tricompartmental; clinical chondromalacia of the right knee and by MRI; and internal derangement, degenerative and post-surgical.

Additional VA treatment records, dated between July 2007 and November 2007, indicate that in July 2007 the Veteran's range of right knee motion was tested in physical therapy, revealing flexion to 124 degrees and extension to -2 degrees.  There was crepitation on repeated knee flexion and extension.  No edema was detected.  Pain and tenderness to palpation were elicited along the medial aspect of the right knee.  Sensation was grossly intact.  The results for the joint stability tests in the right medial and lateral meniscus were positive.  An antalgic gait on the right was noted.  The findings were of degenerative joint disease changes of the right knee at the menisci.  The assessment was that the Veteran demonstrated weakness and limitation of motion of the right knee secondary to degenerative joint disease changes.  The Veteran was issued a knee brace to wear when walking long distances.

In an August 2007 statement, the Veteran related that he had severe knee impairment, decreased motion, weakened movement, fatigability and episodes of where his knee would give way.  He related that he was unable to stand or bend his knee for long periods of time without pain, and the pain sometimes woke him at night.

When he was seen by VA for an orthopedic surgery consult in September 2007, the Veteran related a one year history of chronic right knee pain, which described as: (1) a chronic, a low grade pain over the medial aspect of the knee; and (2) multiple episodes of shooting, significant pain on the medial aspect related to sitting, standing, walking, any kind of moving, or no moving at all.  He related that he has no symptoms of locking or catching in the right knee, and that there has been no trauma.  X-rays were interpreted as showing mildly degenerative changes of the right knee with a questionable loose body on the medial aspect; and the MRI was consistent with a probable medial meniscus tear.  Physical examination of the right knee revealed a good range of motion from 0 to 120 degrees, and a one plus anterior drawer with good endpoint.  The varus and valgus stress tests were stable; and the McMurray's and Apley's tests were negative.  No tenderness was appreciated on examination.  The Veteran pointed to the area just medial to the knee, superior to the joint line, and identified the area where he mostly experienced his pain, noting that when his shooting pain would occur, it was extremely painful.  The assessment was of a medial meniscal tear of the right knee, for which arthroscopic surgery and debridement were performed in November 2007.

The service personnel records reflect that the Veteran performed a period of active duty service from March 2008 to July 2008.

VA conducted an examination in June 2009.  At that time, the Veteran related that after his arthroscopic surgery, he has continued to experience daily constant pain, occasional swelling, and painful clicking and popping.  He elaborated that he occasionally used a brace; that he could walk about three blocks before the pain increased and had to rest; and that he could stand for one hour before resting.  He related that his knee pain made yard work difficulty; and, that he had difficulty walking long distances or on uneven surfaces at construction sites, which was required on his job.  He related that the episodes of flare-ups required rest, but not bedrest.  Physical examination revealed that the Veteran had a slight antalgic gait.  There was no swelling or crepitus.  The range of right knee motion was from 0 to 100 degrees with pain at 100 degrees.  The Veteran did not exhibit any increased pain, fatigue, weakness, or lack of endurance or incoordination on repetitive motion testing.  The examiner did elicit tenderness to palpation along the medial and lateral joint lines.  The knee was stable to varus and valgus stress, and the McMurray's, Lachman's, anterior and posterior drawer tests were all negative.  The diagnoses were of right knee chondromalacia, status post arthroscopy, and degenerative joint disease.

VA conducted an examination in February 2013.  The Veteran presented with a complaints of chronic generalized right knee pain, worse anteriomedially and anteriorally, which increased with standing over 5 minutes, walking over one block, squatting and kneeling, and with climbing ladders and stairs.  He related that he has increased stiffness with disuse after sitting and upon morning rise, and episodes of right knee locking about 2-3 times a week.  He reported constant use of a knee brace.  Upon physical examination, the right knee ranges of motion were measured as: flexion 0 to 100 degrees (normal 0 to 140 degrees) with objective evidence of pain at 50 degrees; and full extension to 0 degrees (normal is full to 0 degrees) with no objective evidence of pain at 0 or any degree of extension.  The right knee was tender to palpation of the joint or soft tissue.  Following repetitive-use testing, the Veteran did not have additional limitation of right knee motion.  Muscle strength was 5/5 and normal.  The Lachman's and McMurray tests were normal.  There was evidence of medial-lateral instability, showing 1+ on valgus and varus testing.  There was no evidence of recurrent patellar subluxation or dislocation.  The VA examiner noted that the Veteran has functional loss or impairment of the right knee due to less movement than normal, pain on movement, swelling, and disturbance of locomotion, interference with sitting, standing, and weight bearing, and instability of station.  The examiner noted that the x-ray examination showed degenerative changes of the right knee, with some narrowing of the patellofemoral space and small cortical fragments in the knee joint space, and no evidence of recent trauma or abnormality.  The diagnosis provided was of severe degenerative joint disease of the right knee, status post debridement in 2007.  The VA examiner noted that the right knee condition does impact the Veteran's ability to work, and described as his being unable to engage in manual labor and being able to engage in sitting sedentary employment.  The Veteran has related that he is currently employed full time, and now works in an administrative position since he is unable to engage in construction activities on site.

Here, the Veteran contends, in essence, that his service-connected postoperative right knee disability is manifested by symptomatology that is more severe than indicated by his currently assigned ratings.

Throughout the entire period under appeal, the medical evidence of record shows that the Veteran's postoperative right knee disability has been manifested by (x-ray and MRI) diagnostic evidence of degenerative joint disease and meniscus tears with limitation of motion, and complaints of pain, weakness, tenderness, stiffness, swelling, and locking.

At no point, however, does the Veteran's postoperative right knee disability meet the criteria for a compensable rating under one of the applicable diagnostic codes for rating limitation of leg motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 and 5261.  Even when considering the factors discussed in DeLuca, including functional loss and functional impairment during flare-ups, the limitation of motion in the Veteran's right knee still does not approach the degree of limitation that is compensable (limitation to 10 degrees of extension and 45 degrees of flexion).  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  When arthritis does not cause limitation of motion so severe as warrant a compensable rating under the Diagnostic Codes for extension and flexion of the knee joint, the arthritis in that joint is afforded a 10 percent under Diagnostic Code 5003, when limitation of motion is objective confirmed by findings such as painful motion.  See generally Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that "[t]he use of the term 'such as' means 'for example' or 'like or similar to'").

As such, the record evidence clearly demonstrates that the Veteran's postoperative right knee disability due to pain and weakness on motion from arthritis meets the criteria to be rated as 10 percent disabling under Diagnostic Codes 5003-5010 for degenerative arthritis established by x-ray evidence on the basis of limitation of motion, during the period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. Therefore, a 10 percent rating for the Veteran's postoperative right knee disability is warranted throughout the entire appeal period.

The Veteran argues that the daily pain limits his activities and that §§ 4.40, 4.45 and DeLuca have not been taken into account.  The record shows that the VA examiners have addressed pain and weakness in reporting the Veteran's symptoms and in measuring range of motion.  Specifically, in the February 2013 VA examination, the measurement of 50 for the Veteran's flexion is based upon such painful motion and has been considered, but is still not severe enough to warrant a rating higher than 10 percent disabling under Diagnostic Codes 5003-5010.  See 38 C.F.R. §§ 4.71a, 4.40, 4.45, 4.59.

The Board now considers whether the Veteran would be entitled to a rating in excess of 10 percent for his postoperative right knee disability under any other potentially applicable diagnostic codes.  The Veteran maintains that his symptomatology presented by his postoperative right knee disability more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5258, or warrants separate ratings under Diagnostic Codes 5258 and 5259.

Notably, the record does contain some discussion by medical professionals of whether the residuals from the diagnostic evidence showing a right medial meniscus tear and arthritic changes from the 2006 in-service injury, can be dissociated from the 1976 pre-service right lateral meniscectomy.  As noted in the record, a May 2007 VA addendum report contains the opinion that the Veteran did have a pre-existing right knee injury in 1975, for which he had surgery on the meniscus, and that the right knee was aggravated by service in Afghanistan with a meniscus tear.  As such, the Veteran's meniscus condition has been identified as a right lateral meniscus tear for which he had a right lateral meniscectomy in 1976, and a right medial meniscus tear for which he had an arthroscopy and debridement in 2007.  See VA Orthopedic Surgery Consults (dated between May 2007 and November 2007); February 2013 VA Compensation and Pension Examination Report.  However, the VA examiner in February 2013 was unable to differentiate the residuals from the 1976 surgery and from the damage which occurred after the Veteran's 2006 (in-service) injury, noting the Veteran was asymptomatic at entry into service and that the primary injury did not occur for 30 years.  According to this VA examiner, all of the current disability of the right knee was attributable to the service-connected right knee injury and repair; although noting that the right lateral meniscectomy clearly pre-dated the Veteran's military service.  When, as in this case, it is not possible to separate the effects of a service-connected disability from a nonservice-connected disability, 38 C.F.R. § 3.102 require that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As no medical professional has disassociated the Veteran's symptomatology manifested by chronic pain, swelling, tenderness, stiffness, weakness, limitation of motion, and of locking of the right knee joint, as being due to either the degenerative arthritic changes, or the meniscus tears, the Board will afford the Veteran the benefit of the doubt and attribute it all to his service-connected postoperative right knee disability.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the diagnostic evidence of torn menisci was demonstrated in an April 2007 MRI report and in a subsequent June 2007 VA x-ray report.  In addition, the April 2007 VA examination report and subsequent VA treatment records and examination reports collectively show objective evidence of right knee effusion, pain, tenderness, and crepitus.  Moreover, the medical evidence throughout the entire period under appeal consistently reflects objective findings of pain and weakness on right knee motion, and the Veteran's complaints of locking, swelling, weakness, and pain on use of the right knee joint.  Thus, resolving the doubt in the Veteran's favor, the Board finds it reasonable to conclude that a 20 percent rating, but no higher, is therefore warranted under Diagnostic Code 5258 for the postoperative right knee disability, throughout the entire appeal period.  38 C.F.R. §§ 4.7, 4.20, 4.21, 4.27 (2015); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (The Board's selection of a diagnostic code may not be set aside as "arbitrary, capricious, an abuse of discretion, or otherwise non in accordance with law," if the relevant data is examined and a reasonable basis exist for the selection).  A 20 percent rating is the maximum rating available under Diagnostic Code 5258.

The Board has considered whether the Veteran is entitled to a rating in excess of 20 percent, or a separate rating, under any other potentially applicable diagnostic codes, including 5256 (for rating ankylosis), 5262 (for rating impairment of the tibia or fibula) or 5263 (for rating genu recurvatum).  Here, and as will be discussed in detail below, the Veteran has already been assigned a separate rating for medial lateral instability in the right knee.  In addition, the record evidence, including diagnostic imaging by MRI and x-rays, shows no findings of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Hence, the Veteran's postoperative right knee disability more nearly approximates the criteria of Diagnostic Code 5258, and is most appropriately rated at 20 percent disabling throughout the entire appeal period.  Furthermore, given that the Veteran's right knee symptoms of pain, weakness, swelling, tenderness, stiffness, crepitus, and locking are contemplated by the 20 percent rating under Diagnostic Code 5258, a rating under Diagnostic Code 5259 is not for application in this case.  38 C.F.R. §§ 4.3, 4.7, 4.20, 4.21, 4.14.  As such, for purposes of this appeal, a higher or separate rating is not warranted under Diagnostic Codes 5259, 5256, 5262, or 5263.

Also, a separate rating under Diagnostic Code 5257 is not warranted prior to February 1, 2007, as the record before the Board does not indicate evidence of subluxation or instability before that time.  Here, the record evidence shows that the Veteran had no laxity or instability of the right knee on VA examination in April 2007.  After that time, in May 2007, the Veteran was seen by VA with complaints of his right knee giving way in February 2007; and, in July 2007, joint instability testing was performed, the results of which were positive for the medial and lateral menisci.  Upon subsequent VA examination in February 2013, the Veteran showed a 1+ on the valgus and varus pressure test, indicating medial-lateral instability in the right knee joint.  Therefore, given that the Veteran reports giving way of the right knee as early as February 2007, and in light of the otherwise mild as well as normal findings on found examination and instability testing, the Board finds it reasonable to conclude that the Veteran has manifested medial-lateral instability in the right knee joint that is at most mild, rather than moderate or severe, in degree.  Accordingly, a separate 10 percent, but no higher, is warranted for the right knee instability under Diagnostic Code 5257, at least for the periods from February 1, 2007 to March 23, 2008, and from July 9, 2008.

The Board has also considered whether extra-schedular consideration is warranted under the provisions of 38 C.F.R. § 3.321.  That provision provides that in exceptional circumstances, where the schedular ratings are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability picture at issue causes marked interference with employment, or has in the past and continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that his service-connected postoperative right knee disability has resulted in unique disability that is not already addressed by the rating criteria for degenerative arthritis with limitation of motion, torn meniscus, and instability.  As his symptomatology is contemplated by the rating schedules, referral for extra-schedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App. 111, 115-15 (2008).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of the initial rating claim which such claim is raised by the record.  While the Veteran has reported that his industrial capabilities are impaired as a result of his right knee disability, he has not contended that he is unemployable due to his right knee disability and the record reflects that he has, in fact, remained employed.  For these reasons, the Board finds that a claim for TDIU due to his right knee disabilities has neither been raised by the Veteran nor by the record.

By this decision, the Board is resolving all reasonable doubt in the Veteran's favor to award a higher rating of 20 percent, and no higher, for the postoperative right knee disability, over the entire appeal period; and to award a separate 10 percent rating, and no higher, for medial-lateral instability in the right knee joint for the periods from February 1, 2007, to March 23, 2008, and from July 9, 2008.




ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an initial rating of 20 percent, and no higher, for a postoperative right knee disability, over the entire appeal period, is granted.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to a separate 10 percent rating, and no higher, for medial-lateral instability of the right knee, for the periods from February 1, 2007, to March 23, 2008, and from July 9, 2008, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


